Citation Nr: 1424196	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include insomnia.

2.  Entitlement to service connection for an acquired psychiatric disorder to include insomnia.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a lumbosacral strain (claimed as a low back condition).

4.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	James Brakewood Jr., Agent


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The appellant had active military service from August 1974 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011 the appellant claimed entitlement to service connection for an acquired psychiatric disorder.  The RO characterized the claim as a nervous condition.  However, the Board notes the appellant submitted a statement received on May 7, 2003 explaining he had a nervous condition but insomnia had also become a problem.  The Board has recharacterized the claim of an acquired psychiatric condition to include insomnia to better reflect the appellant's contentions.  

The appellant indicated he did not want a hearing on his VA Form 9 received January 20, 2012.  On the January 2012 VA Form 9, the Veteran indicated that he was only appealing the denial of his claims for low back, bilateral foot, and an acquired psychiatric disorder.  He did not perfect an appeal of the denial of service connection for a left knee disability.  Thus, that issue is not presently before the Board.  

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of service connection for a bilateral foot condition and whether new and material evidence has been received to reopen the previously denied claim of service connection for a lumbosacral strain are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for an acquired psychiatric disorder to include insomnia (claimed as a nervous condition and seizure disorder) in the August 1978 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  


CONCLUSION OF LAW

Evidence received since the August 1978 rating decision in relation to the appellant's claim for entitlement to service connection for an acquired psychiatric disorder to include insomnia is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

Claim to reopen 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant's claim of entitlement for service connection of an acquired psychiatric disorder (claimed as a nervous condition and seizure disorder) was originally denied in an August 1978 RO decision.  Evidence included STRs, a March 1976 VA genitourinary examination, VA hospital summaries and VA outpatient progress notes.  The RO essentially found the record did not show a diagnosis of a nervous condition.  The appellant did not appeal the denial and the decision became final.  

The appellant filed a new claim of entitlement to service connection for an acquired psychiatric disorder and the RO denied the claim in an August 2011 decision.  The pertinent evidence submitted since the August 1978 decision includes an assessment of insomnia as noted in updated VA treatment records.  See e.g., May 24, 2005 VA treatment record.  The Board finds the VA treatment records relate to previously unestablished elements of entitlement to service connection-namely, it suggests that the appellant may have a current acquired psychiatric disorder.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service-connection of an acquired psychiatric disorder to include insomnia.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability to include insomnia, is reopened; the appeal is granted to this extent only.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that entitlement to service connection for a bilateral foot condition and an acquired psychiatric disability to include insomnia as well as whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lumbosacral strain on appeal must be remanded for further evidentiary development.

The appellant asserts a VA physician has diagnosed him with depression.  See VA Form 9 from January 12, 2012.  This statement indicates there may be updated VA treatment records from beyond May 2005.  On Remand, outstanding VA treatment records must be obtained.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The appellant's VA treatment records contain complaints of foot pain.  See September 29, 2004 treatment record.  In addition, STRs reflect complaints of foot problems.  In September 1974, the appellant had complaints of blisters on his left foot.  In January 1976, the appellant fell forward and hurt his right foot while walking.  Normal findings were reported in a subsequent x-ray.  The appellant had multiple reports of problems with a foot fungus while in service.  See e.g., September 27, 1974 profile serial report.  On Remand, the appellant must be afforded a VA examination to determine the current nature and etiology of the claimed bilateral foot condition.  See McLendon, Supra.  

The appellant's VA treatment records contain complaints of insomnia, as discussed above.  The appellant's STRs reflect the appellant had trouble sleeping in service.  See clinical record separation physical continued from SF 88 December 17, 1975.  On Remand, the appellant must be afforded an examination to determine the current nature and etiology of the claimed acquired psychiatric disorder to include insomnia.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and provide him the opportunity to identify any additional evidence in support of his claim, including any relevant records regarding his back.  Additionally, updated VA treatment records beyond May 2005 must be associated with the claims file.  Responses must be memorialized in the claims file.

2.  After the above development is completed, the RO/ AMC should schedule the appellant for an appropriate VA examination to determine the nature and etiology of any current bilateral foot condition and acquired psychiatric disability to include insomnia.  The claims folder, to include any records maintained in the electronic Virtual VA system, must be reviewed in conjunction with the examination.  The examination should provide a complete explanation and rationale for the opinion. 

For the appellant's claimed bilateral foot condition, the examiner should:

(a)  Identify with specificity any left and/or right foot disability that is currently show or that has been manifested at any time since June 2011;

(b)  For each foot disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the disability that is (1) etiologically related to or (2) caused by the appellant's active service.

For the appellant's claimed acquired psychiatric disorder to include insomnia, the examiner should:

(a)  Identify with specificity any acquired psychiatric disability that is currently show or that has been manifested at any time since June 2011;

(b)  Identify with specificity any disability manifested by insomnia that is currently show or that has been manifested at any time since June 2011;

(c)  For each acquired psychiatric disability and/or disability manifested by insomnia identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the appellant has any current acquired psychiatric disability to include insomnia that is (1) etiologically related to or (2) caused by the appellant's active service.

3.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed necessary.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


